                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    ELDRIDGE JOSEPH SANCHEZ, JR.                             CIVIL ACTION

    VERSUS                                                     NO. 20-2973

    ANCO INSULATIONS, INC., ET AL.                        SECTION “R” (4)



                          ORDER AND REASONS


        Before the Court is defendant the McCarty Corporation’s (“McCarty”)

motion to stay these proceedings. 1         Defendant Huntington Ingalls

Incorporated joins the motion.2 Plaintiff does not oppose the motion, and

no other party has expressed an objection. 3 For the following reasons, the

Court grants the motion, staying and administratively closing this case until

September 12, 2021.


I.      BACKGROUND

        McCarty’s motion arises out of the alleged insolvency of its insurer,

Lamorak Insurance Company (“Lamorak”). 4           In its motion, McCarty


1       R. Doc. 154.
2       Id at 1.
3       Id.
4       Lamorak was originally named as a defendant in this matter, but the
        Court dismissed the company on summary judgment on April 21,
        2021. See R. Doc. 147.
contends that, on March 11, 2021, a Pennsylvania state court declared

Bedivere Insurance Company (“Bedivere”)—an entity that includes Lamorak

by merger—insolvent, and placed Bedivere in liquidation.5 As an insured of

Lamorak, McCarty asserts two grounds upon which, it argues, a stay should

be granted. First, it argues that the Court is bound by Louisiana Revised

Statute § 22:2068(A). McCarty asserts that the Louisiana statute requires a

six-month stay of claims from the date of insolvency against Lamorak and

any insureds for which Lamorak was providing a defense, including

McCarty. 6   Second, McCarty invokes the Court’s inherent authority to

manage its docket and asserts that a stay of all proceedings is justified to

manage this litigation efficiently.7 McCarty ultimately asks the Court to

enforce a stay of all proceedings until six months after the date of Lamorak’s

liquidation order.8 The Court considers the motion below.




5    R. Doc. 154-2 at 1.
6    R. Doc. 154 at 1-2.
7    Id. at 2.
8    Id.
                                      2
II.   DISCUSSION

      A.    The Louisiana Statute

      McCarty first invokes the Louisiana Insurance Guaranty Association

Law (“LIGAL”), La. Rev. Stat. § 22:2051, et seq. LIGAL creates LIGA, which

it defines as “a private nonprofit unincorporated legal entity” that must

perform certain duties under the LIGAL. La. Rev. Stat. § 22:2056. For

example, the LIGAL provides that LIGA “shall . . . [b]e obliged to pay covered

claims . . . existing prior to the determination of the insurer’s

insolvency . . . .” La. Rev. Stat. § 22:2058. “In the event that a member-

carrier became insolvent, it was envisioned that LIGA would assume all the

benefits and obligations of the direct insurance policies underwritten by the

defunct carrier.” Sifers v. Gen. Marine Catering Co., 892 F.2d 386, 388 (5th

Cir. 1990) (applying Louisiana law); see also Morris v. E. Baton Rouge Par.

Sch. Bd., 826 So. 2d 46, 51 (La. App. 1 Cir. 2002) (“Under the provisions of

[LIGAL], when a claim is made against an insolvent insurer, LIGA steps into

the shoes of the insolvent insurer.”).

      McCarty asserts that the Court must enforce a stay under the following

provision of the LIGAL:

      All proceedings in which the insolvent insurer is a party or is
      obligated to defend a party in any court in this state shall be
                                         3
      stayed for six months and such additional time as may be
      determined by the court from the date the insolvency is
      determined to permit proper defense by the association of all
      pending causes of action.

La. Rev. Stat. § 22:2068(A). McCarty contends that, because Lamorak is an

insolvent insurer within the meaning of the statute, the automatic-stay

provision requires a stay of plaintiff’s claims against Lamorak’s insureds,

including McCarty.9

      “The intent of [Section 22:2068(A) is] to give Louisiana Insurance

Guaranty Association an adequate opportunity to review claims against the

failed insurance company and enter a timely defense . . . .” Webb v. Blaylock,

590 So. 2d 643, 645 (La. App. 3 Cir. 1991), writ denied, 591 So. 2d 700 (La.

1992).   Here, plaintiff’s complaint contains factual allegations against

McCarty, one of Lamorak’s insureds.10 A stay would afford time for LIGA—

which now stands in Lamorak’s shoes by operation of law—to investigate

plaintiff’s theories of recovery.

      Nevertheless, the Court need not resolve whether it is bound by the

stay provision in Section 22:2068(A). As explained below, the Court invokes

its inherent power to stay a proceeding to order a brief stay of this case.




9     Id.
10    R. Doc. 1-1 ¶ 65.
                                       4
      B.    Discretionary Authority

      “A district court has inherent power ‘to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel,

and for litigants.’” United States v. Colomb, 419 F.3d 292, 299 (5th Cir.

2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). This

inherent authority extends to granting a stay in an appropriate proceeding.

See, e.g., Landis, 299 U.S. at 254; Complaint of Hornbeck Offshore (1983)

Corp., 981 F.2d 752, 755 (5th Cir. 1993); United States v. FEDCON Joint

Venture, No. 16-13022, 2017 WL 897852, at *1 (E.D. La. Mar. 7, 2017);

Suzlon Infrastructure, Ltd. v. Pulk, No. 09-2206, 2010 WL 3540951, at *4

(S.D. Tex. Sept. 20, 2010). Although the Court has discretion to grant a stay,

that discretion “is not unbounded.” Wedgeworth v. Fibreboard Corp., 706

F.2d 541, 545 (5th Cir. 1983). “[S]tay orders will be reversed when they are

found to be immoderate or of an indefinite duration.”            McKnight v.

Blanchard, 667 F.2d 477, 479 (5th Cir. 1982) (collecting cases). “Generally,

the moving party bears a heavy burden to show why a stay should be granted

absent statutory authorization, and a court should tailor its stay so as not to

prejudice other litigants unduly.” Coastal (Bermuda) Ltd. v. E.W. Saybolt &

Co., 761 F.2d 198, 203 n.6 (5th Cir. 1985).




                                      5
      The U.S. Supreme Court’s decision in Landis governs the Court’s

analysis in terms of the factors it must consider in deciding whether to grant

a discretionary stay. See, e.g., Ha Thi Le v. Lease Fin. Grp., LLC, No. 16-

14867, 2017 WL 2915488, at *6 (E.D. La. May 9, 2017) (citing Landis in

determining whether to grant a discretionary stay); FEDCON Joint Venture,

2017 WL 897852, at *1 (same); Harch Hyperbarics, Inc. v. Martinucci, No.

09-7467, 2011 WL 2119077, at *6 (E.D. La. May 26, 2011) (same). Under

Landis, the Court “must weigh competing interests and maintain an even

balance” when considering whether to grant a stay. Landis, 299 U.S. at 254-

55.   Courts consider the following factors in applying Landis: “(1) any

hardship imposed on the moving party by proceeding with the action, (2) any

prejudice to the non-moving party if the stay is granted, and (3) the interests

of judicial economy.” Maples v. Donzinger, No. 13-223, 2014 WL 688965,

at *2 (E.D. La. Feb. 21, 2014); see also Strong ex rel. Tidewater, Inc. v.

Taylor, No. 11-392, 2013 WL 81889, at *2 (E.D. La. Mar. 5, 2013)

(considering these three factors); Collins v. Angiodynamics, Inc., No. 13-

5431, 2013 WL 5781708, at *2 (E.D. La. Oct. 15, 2013) (same).

      The Court finds that the considerations here weigh in favor of a six-

month stay from the date of the Pennsylvania order. As to the first factor—

the hardship imposed on the moving party—the Court finds that McCarty,


                                      6
the moving party, would benefit from a stay. LIGA now stands in Lamorak’s

shoes as to plaintiff’s claims against McCarty, one of Lamorak’s insureds. A

stay provides LIGA with time to investigate the claims against McCarty. The

Court takes into account the hardships that McCarty and LIGA would

experience were litigation to proceed before LIGA had the opportunity to

prepare a defense. Accordingly, the Court finds that the first factor weighs

in favor of a stay.

      As to the second factor—prejudice to the non-moving party—the Court

notes that no party, including plaintiff, opposes McCarty’s motion to stay. 11

Accordingly, the Court finds that this factor does not weigh against a stay.

      As to the third factor, the Court considers judicial economy. This case

involves several alleged manufacturers and distributors of asbestos-

containing materials, insurers, and other corporate entities.12 Were the

Court to stay proceedings against only McCarty, and not plaintiff’s claims

against other parties, the Court finds that litigation would proceed in a

haphazard and inefficient manner. The Court finds that the third factor

weighs in favor of granting the stay.




11    R. Doc. 154 at 1.
12    R. Doc. 1-1 at 1-4 ¶ 2.
                                        7
      Taking the above factors into account, the Court finds that a brief, six-

month administrative stay of the entire case, from the date of the

Pennsylvania state court’s liquidation order is necessary to ensure that

litigation proceeds in an efficient and orderly fashion.



III. CONCLUSION

      Accordingly, the Court GRANTS McCarty’s motion. This matter is

STAYED and ADMINISTRATIVELY CLOSED until September 12, 2021.




                                         2nd day of July, 2021.
           New Orleans, Louisiana, this _____


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      8
